DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2021 has been entered.
Specification
The amendment to the specification dated 1/7/2021 is accepted.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaula et al (US Publication 2012/0310305) in view of Nolan et al (US Publication 2007/0213790) and Kothandaraman et al (US Publication 2016/0022995).
Referring to Claim 1, Kaula et al teaches a method of providing feedback to a patient regarding electrical stimulation, comprising: applying electrical stimulation to the patient, the electrical stimulation being programmed by an electronic programmer and delivered by a pulse generator, wherein the applying of the electrical stimulation comprises varying an electrical stimulation parameter of the electrical stimulation (e.g. Paragraphs [0002],[0005], [0023] and [0024] discloses a clinician programmer (CP) to program a pulse generator which applies varying electrically stimulation to the patient); communicating, to the patient via an electronic device that is different from the electronic programmer, a signal (e.g. Figure 4, Elements 420, 430, 440, 450 and 460 and Paragraph [0029] discloses communicating stimulation activity);  receiving feedback from the patient in response to the electrical stimulation (e.g. Paragraph [0026] discloses when the patient feels a sensation as a result off the stimulus, they activate the patient-feedback device (PFD)).  However, Kaula et al does not disclose a signal that is correlated with the electrical stimulation parameter such that the signal varies in association with the varying of the electrical stimulation parameter, wherein the communicating is  that is linearly correlated with the electrical stimulation parameter such that the signal varies in association with the varying of the electrical stimulation parameter, wherein the communicating is performed while the electrical stimulation is applied as set forth in Figure 7, Element 108 to provide alerting the patient that a new stimulation is being applied and requires feedback.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Kaula et al, with communicating, to the patient via an electronic device, a signal that is linearly correlated with the electrical stimulation parameter such that the signal varies in association with the varying of the electrical stimulation parameter, wherein the communicating is performed while the electrical stimulation is applied as taught by Nolan et al, since such a modification would provide the predictable results of alerting the patient that a new stimulation is being applied and requires feedback.
 	Kothandaraman et al teaches that it is known to use a patient interface unit to receive patient feedback and adjusting the stimulation parameters based on the patient feedback as set forth in Figure 7 and Paragraph [0062] to provide improved optimization of therapy to the patient.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Kaula et al, with using a patient interface unit to receive patient feedback and adjusting the stimulation parameters based on the patient feedback as taught by Kothandaraman et al, since such a modification 
Referring to Claim 2, Kaula et al in view of Nolan et al and Kothandaraman et al teaches the method of claim 1, wherein the adjusting the electrical stimulation comprises changing a value of the electrical stimulation parameter at least in part via the electronic programmer and the pulse generator (e.g. Paragraph [0025] discloses the user provides feedback tot eh CP (electronic programmer) via the PFD (different from electronic device) to develop the protocol for the IPG and Figure 7 and Kothandaraman et al Paragraph [0062]).

Referring to Claim 3, Kaula et al in view of Nolan et al and Kothandaraman et al teaches the method of claim 1, wherein the electronic device is a patient feedback tool that is configured to generate the signal (e.g. Figure 4, Elements 420, 430, 440, 450 and 460 and Nolan et al Figure 7, Element 108) and also configured to be physically engaged by the patient (e.g. Paragraph [0032] discloses generating feedback by forces applied by the hand or other body part), and wherein the receiving of the feedback from the patient comprises detecting a physical engagement from the patient via the patient feedback tool (e.g. Paragraphs [0006], [0008], [0027] and [0032] discloses the PFD  output is proportional to the degree of monitored force applied).

Referring to Claim 4, Kaula et al in view of Nolan et al and Kothandaraman et al teaches the method of claim 3, wherein the detecting the physical engagement comprises measuring an 

Referring to Claim 5, Kaula et al in view of Nolan et al and Kothandaraman et al teaches the method of claim 1, wherein: the electrical stimulation parameter comprises a stimulation amplitude, a stimulation frequency, a pulse width, an electrode combination, and electrode polarity (e.g. Paragraph [0002], [0004] and [0026]); the signal comprises a haptic signal, an audible signal, a visual signal, or a temperature- based signal (e.g. Paragraphs [0034]).

Referring to Claim 6, Kaula et al in view of Nolan et al and Kothandaraman et al teaches the method of claim 1, wherein the signal is linearly correlated with the electrical stimulation parameter (e.g. Nolan et al Figure 7, Element 108).

Referring to Claim 7, Kaula et al in view of Nolan et al and Kothandaraman et al teaches the method of claim 1, wherein the applying of the electrical stimulation is performed at least in part in a sub-threshold region such that the patient does not feel the electrical stimulation (e.g. Paragraph [0026]).

Referring to Claim 8, Kaula et al in view of Nolan et al and Kothandaraman et al teaches the method of claim 1, wherein the applying of the electrical stimulation is performed during a programming process of the electrical stimulation parameter (e.g. Paragraphs [0001], [0004], .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaula et al (US Publication 2012/0310305) in view of Nolan et al (US Publication 2007/0213790) and Kothandaraman et al (US Publication 2016/0022995) as applied to claim 8 above, and further in view of Bennett et al (US Publication 2008/0132969).
Referring to Claim 9, Kaula et al in view of Nolan et al and Kothandaraman et al teaches the method of claim 8, except wherein the programming process is performed while the patient is at least partially sedated.
 	Bennet et al teaches that it is known to use a method of providing test stimulation for lead placement in a patient while the patient is under monitored anesthesia care (MAC) and is sedated but responsive to stimulation as set forth in Paragraphs [0149-0152] to provide detecting proper lead placement more efficiently and also making sure the patient is not distressed by the procedure. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Kaula et al, with a method of providing test stimulation for lead placement in a patient while the patient is under monitored anesthesia care (MAC) and is sedated but responsive to stimulation as taught by Bennet et al, since such a modification would provide the predictable results of detecting proper lead placement more efficiently and also making sure the patient is not distressed by the procedure.
Claims 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaula et al (US Publication 2012/0310305) in view of Bennett et al (US Publication 2008/0132969) and Nolan et al (US Publication 2007/0213790).

Referring to Claim 10, Kaula et al teaches a method of providing feedback to a patient regarding electrical stimulation, comprising: instructing, at least in part via an electronic programmer, a pulse generator to generate electrical stimulation to be delivered to the patient, wherein the electrical stimulation includes one or more electrical stimulation parameters (e.g. Paragraphs [0002],[0005], [0023] and [0024] discloses a clinician programmer (CP) to program a pulse generator which applies varying electrically stimulation to the patient); instructing, at least in part via the electronic programmer, the pulse generator to vary one of the electrical stimulation parameters (e.g. Paragraphs [0024] and  [0025]); communicating, to the patient via an electronic device that is separate from the electronic programmer, a signal (e.g. Figure 4, Elements 420, 430, 440, 450 and 460 and Paragraph [0029] discloses communicating stimulation activity).  However, Kaula et al does not disclose the electrical stimulation being applied while the patient is at least partially sedated; wherein the signal varies as the one of the electrical stimulation parameters is being varied.
 	Bennet et al teaches that it is known to use a method of providing test stimulation for lead placement in a patient while the patient is under monitored anesthesia care (MAC) and is sedated but responsive to stimulation as set forth in Paragraphs [0149-0152] to provide detecting proper lead placement more efficiently and also making sure the patient is not distressed by the procedure. It would have been obvious before the effective filing date of the 
 	Nolan et al teaches that it is known to use communicating, to the patient via an electronic device while the electrical stimulation is applied, a signal that varies in conjunction with the varying of the electrical stimulation parameter as set forth in Figure 7, Element 108 to provide alerting the patient that a new stimulation is being applied and requires feedback.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Kaula et al, with communicating, to the patient via an electronic device while the electrical stimulation is applied, a signal that varies in conjunction with the varying of the electrical stimulation parameter as taught by Nolan et al, since such a modification would provide the predictable results of alerting the patient that a new stimulation is being applied and requires feedback.

Referring to Claim 11, Kaula et al in view of Bennett et al and Nolan et al teaches the method of claim 10, further comprising: in response to the communicating, receiving feedback from the patient with respect to an efficacy of the electrical stimulation (e.g. Paragraphs [0006] and [0026]).

Referring to Claim 12, Kaula et al in view of Bennett et al and Nolan et al teaches the method of claim 10, wherein the one or more electrical stimulation parameters include a stimulation amplitude, a stimulation frequency, a stimulation pulse width, an electrode combination, and electrode polarity (e.g. Paragraph [0002], [0004] and [0026]).

Referring to Claim 13, Kaula et al in view of Bennett et al and Nolan et al teaches the method of claim 12, wherein: the instructing the pulse generator to vary the one of the electrical stimulation parameters comprises instructing the pulse generator to progressively increase the stimulation amplitude, the stimulation frequency, or the stimulation pulse width (e.g. Paragraphs [0002] and [0004]); the communicating comprises progressively increasing an intensity of the signal as the stimulation amplitude, the stimulation frequency, or the stimulation pulse width is progressively increased (e.g. Paragraphs [0002] and [0004]).

Referring to Claim 14, Kaula et al in view of Bennett et al and Nolan et al teaches the method of claim 12, wherein: the instructing the pulse generator to vary the one of the electrical stimulation parameters comprises instructing the pulse generator to switch between a plurality of electrode combinations (e.g. Paragraphs [0002], [0004] and [0026]); the communicating comprises communicating a different signal to the patient via the electronic device for each electrode combination (e.g. Paragraphs [0002], [0004] and [0026]).

Referring to Claim 15, Kaula et al in view of Bennett et al and Nolan et al teaches the method of claim 12, wherein: the instructing the pulse generator to vary the one of the 

Referring to Claim 16, Kaula et al in view of Bennett et al and Nolan et al teaches the method of claim 10, wherein the signal comprises a haptic signal, an audible signal, a visual signal, or a temperature signal (e.g. Paragraphs [0034]).

Referring to Claim 17, Kaula et al in view of Bennett et al and Nolan et al teaches the method of claim 11, wherein the receiving the feedback comprises measuring an amount of force applied by the patient to the electronic device (e.g. Paragraphs [0006], [0008], [0027] and [0032]).

Referring to Claim 18, Kaula et al in view of Bennett et al and Nolan et al teaches the method of claim 10, wherein the instructing the generator and the communicating are performed using different electronic devices (e.g. Paragraphs [0002], [0005], [0023] and [0024] discloses a clinician programmer (CP) to program a pulse generator and Paragraph [0029] discloses PFD communicates stimulation activity).

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaula et al (US Publication 2012/0310305) in view of Bennett et al (US Publication 2008/0132969), Nolan et al (US Publication 2007/0213790) and Kothandaraman et al (US Publication 2016/0022995). 
Referring to Claim 19, Kaula et al teaches a method of providing feedback to a patient regarding electrical stimulation, comprising: applying electrical stimulation to the patient via a pulse generator that is programmed by an electronic programmer, wherein the applying of the electrical stimulation comprises varying an electrical stimulation parameter that includes a stimulation amplitude, a stimulation frequency, a stimulation pulse width, an electrode combination, or an electrode polarity (e.g. Paragraphs [0002], [0004], [0005], [0023], [0024], and [0026] discloses a clinician programmer (CP) to program a pulse generator which applies varying electrically stimulation parameter(s) to the patient); communicating a signal having a property to the patient via an electronic device that is separate from the electronic programmer (e.g. Figure 4, Elements 420, 430, 440, 450 and 460 and Paragraph [0029] discloses communicating stimulation activity); receiving feedback from the patient in response to the electrical stimulation (e.g. Paragraph [0026] discloses when the patient feels a sensation as a result off the stimulus, they activate the patient-feedback device (PFD)).  However, Kaula et al does not disclose the electrical stimulation being applied while the patient is at least partially sedated; communicating a signal while the electrical stimulation is applied, wherein the property of the signal varies in conjunction with the varying of the electrical stimulation parameter; and adjusting the stimulation parameters based on the patient feedback.

 	Nolan et al teaches that it is known to use communicating, to the patient via an electronic device while the electrical stimulation is applied, a signal that varies in conjunction with the varying of the electrical stimulation parameter as set forth in Figure 7, Element 108 to provide alerting the patient that a new stimulation is being applied and requires feedback.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Kaula et al, with communicating, to the patient via an electronic device while the electrical stimulation is applied, a signal 
Kothandaraman et al teaches that it is known to use a patient interface unit to receive patient feedback and adjusting the stimulation parameters based on the patient feedback as set forth in Figure 7 and Paragraph [0062] to provide improved optimization of therapy to the patient.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Kaula et al, with using a patient interface unit to receive patient feedback and adjusting the stimulation parameters based on the patient feedback as taught by Kothandaraman et al, since such a modification would provide the predictable results of improved optimization of therapy to the patient.

Referring to Claim 20, Kaula et al  in view of Bennett et al, Nolan et al and Kothandaraman et al teaches the method of claim 19, wherein: the applying of the electrical stimulation is performed at least in part in a sub-threshold region such that the patient does not feel the electrical stimulation (e.g. Paragraph [0026]); the electronic device is a patient feedback tool that is configured to generate the signal and be physically engaged by the patient (e.g. Figure 4, Elements 420, 430, 440, 450 and 460 and Nolan et al Figure 7, Element 108); the signal includes a vibrational signal, an audible signal, a visual signal, or a temperature-related signal (e.g. Paragraphs [0034]); the receiving of the feedback from the patient comprises detecting a physical engagement from the patient via the patient feedback tool (e.g. Paragraphs [0006], [0008], [0027] and [0032] discloses the PFD output is proportional to the degree of monitored force applied).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983.  The examiner can normally be reached on Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792